Case 2:18-cv-01931-RJD-AKT Document 43 Filed 01/16/19 Page 1 of 1 PageID #: 112



 UNITED STATES DISTRICT COURT                                              CIVIL CONFERENCE
 EASTERN DISTRICT OF NEW YORK                                              MINUTE ORDER


 BEFORE:         A. KATHLEEN TOMLINSON                             DATE:       1-15-2019
                 U.S. MAGISTRATE JUDGE                             TIME:       1:26 p.m. (2 hrs. 27 mins.)
                                                              (includes off record settlement discussions)

                                     Valdez et al v. Zekiroski, et al.
                                        CV 18-1931 (RJD) (AKT)

 TYPE OF CONFERENCE:                      SETTLEMENT CONFERENCE

 APPEARANCES:            Plaintiff        Christopher Marlborough

                         Defendant        Douglas J. Klein (Muzafer Zekiroski, Zeki Electric, Inc.,
                                                       and Z & Z Electric, Inc.)

                                          Nima Ameri (Erhan Zekiroski,
                                                    Zeki Electrical Management Services, LLC)

 FTR: 1:26-1:29 and 3:49-3:53

 THE FOLLOWING RULINGS WERE MADE:

           After spending substantial time with the parties today, it is clear to the Court that this case is
 not amenable to settlement at this time. The Court notes that the parties had previously agreed to a
 continuing extension of time to answer or otherwise respond to the Complaint until today’s settlement
 conference took place. Counsel for defendants Zekiroski and Zeki Electrical Management Services
 stated that he intends to move to dismiss. Pursuant to Judge Dearie’s Individual Rules, counsel needs
 to file a letter request for a pre-motion conference to Judge Dearie and I have given counsel a deadline
 of February 5, 2019 to do so. Counsel for the other defendants may proceed with a motion to transfer
 venue. Attorney Klein was advised that a pre-motion conference before Judge Dearie is also required
 to such a motion. Therefore, the defendants must either file their Answers by February 5, 2019 or,
 alternatively, file their letter requests for a pre-motion conference to Judge Dearie by that date. The
 February 5, 2019 date will not be further extended.

        If either or both sets of defendants decide not to proceed with motion practice, the Court will
 set up a telephone conference shortly after February 5 to implement a Case Management and
 Scheduling Order and discovery will proceed forthwith.


                                                                   SO ORDERED.

                                                                   /s/ A. Kathleen Tomlinson
                                                                   A. KATHLEEN TOMLINSON
                                                                   U.S. Magistrate Judge
